Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. Applicant’s amendment and response filed 11/12/21 is acknowledged and has been entered.

2.  Applicant  is reminded of Applicant's election of Group I and election with “traversal in part” of the species of SEQ ID NO: 29 in Applicant’s response filed 2/25/21.  
Claims 1, 16, 17, 41, 58, 79 and 80 read on the elected species, SEQ ID NO: 29. 

Applicant is reminded that upon consideration of the prior art, search and examination had been extended to include the species of peptide represented by SEQ ID NO: 4, 11, 16, 17, 28 and 35.

Upon consideration of the prior art and Applicant’s claim amendments, search and examination is presently being extended to SEQ ID NO: 8, 19, 32, 34, and SEQ ID NO: 2, 3, 12, 18, 20, 21, 22, 25 and 30 with the recited post-translational modifications thereof.

Claims 1, 16, 17, 41 and 79-82 are presently being examined as they read upon SEQ ID NO: 2-4, 8, 11, 12, 16-22, 25, 28-30, 32, 34 and 35 with the recited post-translational modifications thereof.

3.  Applicant’s amendment filed 11/12/21 has overcome the prior rejection of record of claims 1, 16, 17, 41, 58, 79 and 80 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Applicant has amended the claims to delete the recitation of “target” as pertains to peptide, and has rephrased the claims so they do not read upon a subsequence of the recited peptides.

4.  Applicant’s amendment filed 11/12/21 has overcome the prior rejection of record of claims 1, 16, 17, 41, 58, 79 and 80 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as failing to comply with the written description requirement. 

Applicant has amended instant base claim 1 to add limitations of now canceled claim 58 (no longer reads upon subsequences of sequence identifiers) and has deleted the recitation of “target” peptide which must possess the functional property of binding to an MHC molecule and thus displaying the complex thereof on a cell surface to T cells. 


5.  Applicant’s amendment filed 11/12/21 has overcome the prior rejection of record of claims 1, 16, 17, 41, 58, 79 and 80 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.  Claims 1, 16, 17, 41 and 79-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

This is a new ground of rejection necessitated by Applicant’s amendment filed 11/12/21.

     a) "A Markush claim contains an 'improper Markush grouping’ if: (1) The species of the Markush group do not share a ‘single structural similarity,’ or (2) the species do not share a common use.” Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 Fed. Reg. 7162, 7166 (2011).

          (i)   In the present instance, the recitation of the sequences recited in instant base claim 1 is an improper Markush grouping since the peptides and the different proteins from which they derive have different sequences  and have different post-translational modifications at different positions (no single structural similarity), and bind to different MHC molecules.  In addition, the different peptides when in complex with their MHC restriction element, bind to different T cell receptors on different T cells and since the different peptides are from different proteins, they elicit immune responses against different proteins (no common use).  
 
          (ii) In the present instance, the recitation of the different peptides derived from different tumor antigen proteins in Claim 16 is an improper Markush grouping since the proteins and their peptide subsequences do not share a single structural similarity.

Applicant’s arguments are of record in the amendment and response filed 11/12/21 on pages 14 and 15.

However as regards claim 1, the primary sequences of the peptides are different, the anchor residues are different, the positions of the anchor residues are different, the peptides bind to different HLA molecules and when so bound bind to differently restricted TCRs on T cells, and the peptides derive from different source proteins and hence potentially elicit differently restricted T cells specific for different proteins. As regards claim 16, the peptides have different primary amino acid sequences, derive from different source proteins having different amino acid sequences, and the fact that they are tumor associated antigens is not a common property for their potential elicitation of antibodies or T cells (and corresponding potential MHC binding). 

          (iii) In the present instance, the recitation of the sequences recited in instant dependent claim 81 is an improper Markush grouping since the peptides and the different proteins from which they derive have different sequences  and have different post-translational modifications at different positions (no single structural similarity), and bind to different MHC molecules.  In addition, the different peptides when in complex with their MHC restriction element, bind to different T cell receptors on different T cells and since the different peptides are from different proteins, they elicit immune responses against different proteins (no common use).  
 
          (iv) In the present instance, the recitation of the different peptides derived from different tumor antigen proteins in claim 82 is an improper Markush grouping since the proteins and their peptide subsequences do not share a single structural similarity.

     b)  Claim 1 is indefinite in the recitation of the following SEQ ID NOs and the positions at which they are O-GlcNAcylated because it is not clear what is meant, i.e., the positions and/or types of GlcNAcylation is/are not what is disclosed in the sequence listing for that corresponding sequence identifier as follows:

SEQ ID NO		position of O-GlcNAcylated	position recited in claim 1
                                in sequence listing			of O-GlcNAcylation	 	

25			7						4 O-GlcNAcylated
28			4/5 but hexose-not O-GlcNAcylated	4 O-GlcNAcylated
3			5 but hexose-not O-GlcNAcylated	           5 O-GlcNAcylated
21			4 is hexose-GlcNAcylated			5 O-GlcNAcylated
28			4-5 is hexose-GlcNAcylated		5  O-GlcNAcylated
30			5 hexose-GlcNAcylated			5  O-GlcNAcylated
22			5/6 hexose-GlcNAcylated			7  O-GlcNAcylated


     




     





c)  Claim 82 is indefinite in the recitation of the following SEQ ID NOs and the positions at which they are O-GlcNAcylated because it is not clear what is meant, i.e., the positions and/or types of GlcNAcylation is/are not what is disclosed in the sequence listing for that corresponding sequence identifier as follows:


SEQ ID NO		position of O-GlcNAcylated	position recited in claim 81
                                in sequence listing			of O-GlcNAcylation or hexose

 2			4/6 (5 is hexose-GlcNAcylated)		5 O-Glc-NAcylated
12			4 is O-GlcNAcylated			4/5 O-Glc-NAcylated
21			4 is hexose-GlcNAcylated			5 is hexose-GlcNAcylated
22			5/6/ is hexose-GlcNAcylated		7 O-Glc-NAcylated
25			7 is O-GlcNAcylated			7 is hexose-GlcNAcylated
									+ asymmetric di-methyl P4
28			4/5 is hexose-GlcNAcylated		4/5 is O-GlcNAcylated
30			5 is hexose-GlcNAcylated			5 is O-GlcNAcylated

8.  Applicant’s amendment filed 11/12/21 has overcome the prior rejection of record of claims 1 and 80 under 35 U.S.C. 102(a)(i) as being anticipated by Bassani-Sternberg et al (Mol. Cell. Proteomics, 1/9/2015, 14.3: 658-673).  

Applicant has amended the claims to recite Glc-NAc peptides, a limitation the art reference does not teach.

9.  Applicant’s amendment filed 11/12/21 has overcome the prior rejection of record of claims 1 and 80 under 35 U.S.C. 102(a)(i) as being anticipated by Caron et al (eLifesciences.org, 7/8/2015, pages 1-17) as evidenced by the specification at Table 4.  

Applicant has amended the claims to recite Glc-NAc peptides, a limitation the art reference does not teach.

10.  Applicant’s amendment filed 11/12/21 has overcome the prior rejection of record of claims under 35 U.S.C. 102(a)(i) as being anticipated by Bourdetsky et al (PNAS, 4/8/2014, pnas.org/cgi/doi/10.1073/pnas.1321902111: E1591-E1599) as evidenced by the specification at Table 4 and by MHC class I allele B restricted peptide MHC binding motif for HLA-B*07:02 (IEDB.org, 2021, 1 page).   

Applicant has amended the claims to recite Glc-NAc peptides, a limitation the art reference does not teach.

11.   Applicant’s amendment filed 11/12/21 has overcome the prior rejection of record of claims under 35 U.S.C. 102(a)(i) as being anticipated by Hassan et al (Mol. Cell. Proteomics, 2013, 12. 10.1074/mcp.M112.024810: 1829-1843).

Applicant has amended the claims to recite Glc-NAc peptides, a limitation the art reference does not teach.

12.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.  For the purpose of prior art rejections, the filing date of the instant claims is deemed to be the filing date of PCT/US2016/045852, i.e., 8/5/16, as provisional application 62/202,359 does not support the claimed limitations of the instant application.  The said provisional application does not disclose, for example, the full complement of sequences recited in instant base claim 1 (SEQ ID NO: 3 and 23 are not disclosed), that the target peptide is 8 to 50 amino acids long, a mimetic of an O-GlcNAcylated peptide, nor the limitations recited in claims 16, 17, 41.

14.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

15.  Claim 1 is rejected under 35 U.S.C. 102(a)(i) as being anticipated by Marino et al (J. Am. Chem. Soc. 2015, 137(34): 10922-10925).

Marino et al teach the following peptides:

APVSSKSSL that is O-GlcNAcylated on residue 4
RPPVTKASSF that is O-GlcNAcylated on residue 5
TPASSRAQTL that is O-GlcNAcylated on residue  5.  (See sequences in Supplemental Material that are highlighted at Table S1 and Table S4).  

These said peptides are recited in instant claim 1 in respective order as:
 
SEQ ID NO: 8 wherein the amino acid at the fourth position in the sequence is O-GlcNAcylated (part “ii)”; 

SEQ ID NO: 32 wherein the amino acid residue at the fifth position in the sequence is O-GlcNAcylated (part “iii)”; and

SEQ ID NO: 34 wherein the amino acid at the fifth position in the sequence is O-GlcNAcylated (part “iii)”.  

Marino et al teach that these peptides were identified using EDT MS (EThcD, which employs both electron-transfer dissociation (ETD) and higher-energy beam type collisional dissociation (HCD) (e.g., section 2 of supplemental material and Figure 1 legend of reference) and synthetic versions of these peptides were also made. Marino et al inherently teach that these peptides are present in a composition (i.e., they are present in the composition from which they were isolated and/or placed prior to analysis by EDT-MS or present in the synthetic peptide composition [for example, see the legend to Table S4 wherein the synthetic O-GlcNAcylated peptides were present in a composition]).   (See entire reference).  

16.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.  Claims 1, 17 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over 
Marino et al (J. Am. Chem. Soc. 2015, 137(34): 10922-10925) in view of Schumacher and Schreiber (Science, 4/2015, 348(6230): 69-74), Butterfield et al (J. Immunol. 2001, 166: 5300-5308), and Alexander et al (Human Immunology, 2003, 64: 211-223), as evidenced by Harris et al (J. Immunother. 2012, 35(1): 78-88).    

Marino et al teach the following peptides:

APVSSKSSL that is O-GlcNAcylated on residue 4
RPPVTKASSF that is O-GlcNAcylated on residue 5
TPASSRAQTL that is O-GlcNAcylated on residue  5.  (See sequences in Supplemental Material that are highlighted at Table S1 and Table S4).  

These said peptides are recited in instant claim 1 in respective order as:
 
SEQ ID NO: 8 wherein the amino acid at the fourth position in the sequence is O-GlcNAcylated (part “ii)”; 

SEQ ID NO: 32 wherein the amino acid residue at the fifth position in the sequence is O-GlcNAcylated (part “iii)”; and

SEQ ID NO: 34 wherein the amino acid at the fifth position in the sequence is O-GlcNAcylated (part “iii)”.  

Marino et al teach that these peptides were identified using EDT MS (EThcD, which employs both electron-transfer dissociation (ETD) and higher-energy beam type collisional dissociation (HCD) (e.g., section 2 of supplemental material and Figure 1 legend of reference) and synthetic versions of these said peptides were also made (and they are present in a composition, i.e., in the composition from which they were isolated and/or placed prior to analysis by EDT MS or present in the synthetic peptide composition [for example, see the legend to Table S4 wherein the synthetic O-GlcNAcylated peptides were present in a composition]).   Marino et al teach that these peptides were isolated from HLA class I (specifically HLA-B*0702)/peptide complexes present on the surface of the lymphoblastoid cell line “GR” (e.g., Supplemental section 2 or page 2 at the 1st full paragraph) (See entire reference).  Marino et al further teach that these peptides are processed in vivo and are loaded onto HLA class I complexes, and that HLA class I binding peptides having centrally located oligosaccharides have been shown to be immunogenic and may therefore be important targets for immune-surveillance in cancer.  Marino et al further teach that these peptides may constitute a functional category of T cell epitopes in cancers.   (See entire reference).  

Marino et al do not teach wherein the peptide(s) is/are present in a composition with one or more of the other peptides, nor present in a composition that further comprises an adjuvant as recited in instant dependent claim 17.

Schumacher and Schreiber teach that when cancer peptides are isolated from MHC complexes on the surface of a cell and subjected to mass spectrometry analysis, these peptides must be assessed for their potential to stimulate a cognate T cell (e.g., Figure 1). Schumacher and Schreiber teach that deep sequencing technologies can be used to identify the mutations present within the protein-encoding part of the genome of an individual to predict potential neoantigens, and potential MHC binding peptides can be predicted, or isolated, and used to query T cell reactivity (para spanning pages 69-70, Fig. 1).  Schumacher and Schrieber further teach that “it should be kept in mind that the presence of a neoantigen does not equal the induction of T cell reactivity”, due to e.g., hindering activation of T cells by the tumor microenvironment (page 70 at para spanning cols 2-3).   

Butterfield et al teach testing candidate MHC class I binding peptides for their ability to induce peptide/MHC-specific T cells in vitro and in vivo, wherein in the latter instance, the peptide(s) was/were placed in a composition with an adjuvant that is CFA (i.e.,  complete Friend’s adjuvant) for testing in MHC class I transgenic mice, and wherein in the former instance, the peptide(s) were each present in a composition prior to pulsing dendritic cells (see entire reference, especially materials and methods section, page 5303 at col. 1 at the 2nd full paragraph).   

Alexander et al teach that transgenic mice expressing HLA-B*0702 (the same MHC class I molecule taught by Marino et al that their peptides bind to) are available and were used to assess candidate peptide immunogenicity when the peptides were placed in a composition with IFA (incomplete Friend’s adjuvant) and a helper peptide epitope.  Alexander et al also teach that when synthetic versions of peptides were made, they were purified and then diluted with PBS (phosphate-buffered saline) (see entire reference, especially Immunizations, abstract and introduction sections). 
 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have placed each of the peptides individually or together in a composition suitable for determining if the peptides can stimulate a T cell in vitro.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have placed each of the peptides individually or together in a composition with an adjuvant such as CFA as taught by Butterfield et al or IFA (and optionally a helper peptide) as taught by Alexander et al that is suitable for determining if the peptide(s) can stimulate a T cell in vivo in a transgenic mouse. 

One of ordinary skill in the art would have been motivated to do this in order to make a composition to assess these candidate peptides taught by Marino et al that have potential immunogenicity to determine if they actually are immunogenic in vitro and/or in vivo.  This is the case, particularly in light of the teaching of Schumacher and Schreiber that when peptides are isolated from MHC class I/peptide complexes on the surface of a tumor cell and evaluated by mass spectrometry (as they were in Marino et al), it is necessary to assess these peptides for their potential ability to stimulate a cognate T cell.  One of ordinary skill in the art would have had a reasonable expectation of success in making such compositions for further testing, as Butterfield et al and Alexander et al teach making such compositions for testing MHC class I binding peptides for their ability to stimulate a cognate T cell in vitro and/or in vivo, while Alexander et al teach that an HLA-B*0702 mouse was available for testing the ability of a peptide candidate MHC HLA-B*0702 binding peptide to stimulate a T cell in vivo.

Instant claim 79 is included in this rejection because IFA adjuvant is suitable pharmaceutically acceptable carrier for use in a human as is evidenced by Harris et al (see entire reference, especially abstract).  

18.  Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over 
Marino et al (J. Am. Chem. Soc. 2015, 137(34): 10922-10925) in view of Schumacher and Schreiber (Science, 4/2015, 348(6230): 69-74), Butterfield et al (J. Immunol. 2001, 166: 5300-5308), and Alexander et al (Human Immunology, 2003, 64: 211-223) as applied to claims 1, 17 and 79 above, and further in view of U.S. Patent No. 5,734,023 (of record).    

The teachings of Marino et al in view of Schumacher and, Butterfield et al, and Alexander et al have been enunciated above, hereafter referred to as “the combined references.”

The combined references do not teach wherein at least 2 different synthetic peptides according to claim 1 are placed in a kit that further comprises an adjuvant.

U.S. Patent No. 5,734,023 discloses “Kits can also be supplied for therapeutic or diagnostic uses.”  U.S. Patent No. 5,734,023 further discloses that MHC binding peptides may be formulated in a kit along with buffers or reagents and with a detection means such as an antibody conjugated to a detectable label (especially paragraph spanning columns 28-29). 

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have placed the three peptides in a kit and to have further comprised an adjuvant in the kit.

One of ordinary skill in the art would have been motivated to do this for convenience sake, for instance for mixing different concentrations of peptides and adjuvants for immunogenicity testing according to the methods of the combined references.  

19.  Applicant’s amendment filed 11/12/21 has overcome the prior rejections of record of claims 1, 16, 17, 41, 58, 79 and 80 as being unpatentable over claims of US 9,561,266 on the ground of nonstatutory double patenting.  

The instant claims no longer recite SEQ ID NO: 29, and claims 58 and 80 have been canceled.

20.  Claims 17 and 41 are objected to because of the following informalities:  

     a) Claim 17 recites “in complete” Freund’s adjuvant which should be ‘incomplete’.
     
     b) Claim 41 recites “A kit comprising at least 2, 3, 4 or 5 different synthetic peptides disclosed in claim 1”.  A claim ‘recites’ a limitation but does not disclose it.  In addition, claim 1 is drawn to a composition comprising at least one synthetic peptide.

Appropriate correction is required.

21. No claim is allowed.  

22.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

23.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644